Order entered December 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01206-CR

                         JOSEPH KYLE NEWMAN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                Dallas County, Texas
                        Trial Court Cause No. F-1830564-L

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE